Case 21-50307-wlh     Doc 9   Filed 02/09/21 Entered 02/09/21 14:05:21           Desc Main
                              Document      Page 1 of 1




                                          Certificate Number: 13858-GAN-DE-035349968
                                          Bankruptcy Case Number: 21-50307


                                                        13858-GAN-DE-035349968




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on February 9, 2021, at 1:40 o'clock PM EST, Bryan Joey
Beckerman completed a course on personal financial management given by
internet by MoneySharp Credit Counseling Inc., a provider approved pursuant to
11 U.S.C. 111 to provide an instructional course concerning personal financial
management in the Northern District of Georgia.




Date:   February 9, 2021                  By:      /s/Wendel Ruegsegger


                                          Name: Wendel Ruegsegger


                                          Title:   Counselor
